Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 11 recites that the purging fluid supply mechanism is an outer lumen of a multilumen sheath, wherein the endoscope is provided in an inner lumen and the purging fluid is supplied via the outer lumen (an example of the multilumen sheath embodiment is shown as 306 in Fig.3A).  Claim 10, from which claim 11 depends, recites that the purging fluid supply mechanism is affixed to the endoscope using a heat shrink sleeve 
	Dependent claims inherit those defects.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 4, 6, 7, 10, 12, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashido et al. (US 2012/0071724, hereinafter “Hashido”) in view of Miyamoto et al. (US 2009/0247831, hereinafter “Miyamoto”) and further in view of Kendale et al. (US 2007/0129719, hereinafter “Kendale”).
As to claim 1, Hashido discloses a visualization system comprising: 
an endoscope (endoscope 2, Fig.1) having a lens (optical system 5, Fig.1) and a working channel (tool outlet port 8, Fig.1) for a tool; 
a cap (hood 1, Fig.1) at least partially surrounding the lens (hood shown in Fig.2 to at least partially surround the lens 5), the cap including an angled partition about the lens (part of inner surface 14, best seen on left hand side of Fig.2, as illustrated below); and 

    PNG
    media_image1.png
    445
    545
    media_image1.png
    Greyscale

a lens clearing flow field adjustment mechanism (air/water supply nozzle 7, Fig.2) for delivering a purging fluid radially across the lens ([0037]); 
wherein a portion of the angled partition opposes the lens clearing flow field adjustment mechanism from across the lens (left side inner surface 14 is diametrically opposed to the nozzle 7 across the lens 5, Fig.2) and is configured to direct a gas phase of the radially delivered purging fluid away from the lens and towards a guide surface of the cap (left side inner surface 14 is arranged and angled so as to direct any fluid away from the lens 5 and towards a guide surface formed by inner surface 14 on the right side of Fig.2, as shown by the dashed arrows in the annotated figure appearing above), the guide surface facing substantially towards the angled partition (the left side inner surface 14 and the right side inner surface 14 are diametrically opposed and substantially facing towards each other, see annotated figure above).

As to claim 2, the lens clearing flow field adjustment mechanism is configured to deliver an angled jet of the purging fluid to the lens (air/water delivered to lens 5 is angled with respect to the longitudinal axis of the endoscope/hood, and angled with respect to each axis A-A’ and B-B’ shown in Figure 2).
	As to claim 4, the cap is asymmetric about an axis extending in a radial direction with respect to a central axis of the cap (as shown in Figures 2 and 3, the distal end of hood 1 is asymmetric about axis L in Fig.3 or axis B-B’ in Fig.2 (axis L is same as origin of axes A-A’ and B-B’ of Fig.2)).
	As to claim 6, Hashido further discloses a spatter deflection nozzle (outlet port 9, Fig.2) provided in the cap (within confines of cap, Fig.2) for deflecting spatter away from the lens (ejects fluid out to the target site, and thus can deflect spatter away from lens).
	As to claim 7, the guide surface comprises a flow deflection guide configured to redirect a flow field of the purging fluid delivered from the lens clearing flow field adjustment mechanism (as best shown in Figs.2,3, right side inner surface 14 (guide surface) extends to drain hole 24 (flow deflection guide) which is configured to redirect the flow of fluid to outside the hood, [0077]).

As to claim 10, Hashido discloses a visualization system comprising: 
an endoscope (endoscope 2, Fig.1) having a lens (optical system 5, Fig.1) and a working channel (tool outlet port 8, Fig.1) for a tool; 

a lens clearing nozzle (air/water supply nozzle 7, Fig.2) provided in the cap for delivering a purging fluid radially across the lens (Figs.2, 3, [0037]); and 
a purging fluid supply mechanism (air supply and water supply, not illustrated, but required to supply air and water through the endoscope to nozzle 7) external to the endoscope for supplying the purging fluid to the cap; 
wherein a portion of the angled partition opposes the lens clearing nozzle from across the lens and is configured to direct a gas phase of the radially delivered purging fluid away from the lens and towards a guide surface of the cap, the guide surface facing substantially towards the angled partition (see description of the annotated figure above with respect to claim 1).
Hashido further discloses that the purging fluid supply mechanism further constitutes a channel within the endoscope itself and thus fails to disclose that such mechanism is affixed to the endoscope using a heat shrink sleeve.  Miyamoto evidences, in the same field of endeavor, that a suitable alternative to providing fluid to a nozzle using a channel within the endoscope itself (see Figs.6A,6B, where fluid is transmitted to nozzle 41 through a channel 39 of the endoscope), is to provide an external outer lumen within a multilumen sheath (see sheath 9, with lumens 15, 16 and 17, Fig.2), wherein the endoscope (2c) is provided in an inner lumen (15, Figs.3,4) and the fluid is supplied to the nozzle (19, Figs.3,4) via an outer lumen (e.g. 16, Figs.2-4, [0046]).  Kendale further evidences, in the same field of endeavor, that there are multiple equivalent arrangements (e.g. Figs.6A-6K) to provide an outer lumen external to the lumen that accommodates the endoscope (as shown in Fig.6A, lumen 162e accommodates an endoscope, 
As to claim 12, the obvious modification as applied to claim 10 above will provide a separate lumen (e.g. 162) affixed to the endoscope (Fig.6D of Kendale).
	As to claim 14, the guide surface (right side inner surface 14, as described above) is configured to deflect the purging fluid away from the working channel of the endoscope (fluid directed toward the right side inner surface 14 will be guided toward drain hole 24 and thus away from the working channel 11).
	As to claim 15, Hashido further discloses an opening in the cap (see annotated figure below) opposite to the lens clearing nozzle (opening is near distal end, opposite to the nozzle which is near proximal end of the hood) that is a lumen extending distally from the cap substantially parallel to a longitudinal axis of the cap (see annotated figure below).

    PNG
    media_image2.png
    281
    371
    media_image2.png
    Greyscale

As to claim 16, the guide surface comprises a scooped shape that follows a contour around a portion of the perimeter of the cap (guide surface as pointed out above follows the contour around the portion of the perimeter of the cap, Fig.2).
As to claim 17, the guide surface comprises an upper distal edge that is slanted at about 60 degrees from a radial axis of the cap (tapered upper distal portion 22, Figs.2,3, can be angled at 30 degrees from the longitudinal direction (see angle X in Fig.3, [0062]) and thus will be angled at about 60 degrees from a radial axis direction).

As to claim 18, Hashido discloses a visualization system comprising: 
an endoscope (endoscope 2, Fig.1) having a lens (optical system 5, Fig.1) and a working channel (tool outlet port 8, Fig.1) for a tool; 
a cap (hood 1, Fig.1) surrounding the lens (hood shown in Fig.2 to surround the lens 5), the cap including an angled partition about the lens (part of inner surface 14, best seen on left hand side of Fig.2, as illustrated above with respect to claim 1); and 

wherein a portion of the angled partition opposes the lens clearing nozzle from across the lens and is configured to direct a gas phase of the radially delivered purging fluid away from the lens and towards a guide surface of the cap, the guide surface facing substantially towards the angled partition (see description of annotated figure above with respect to claim 1).
Hashido further discloses that the purging fluid supply mechanism further constitutes a channel within the endoscope itself and thus fails to disclose that such mechanism is affixed to the endoscope using a heat shrink sleeve.  Miyamoto evidences, in the same field of endeavor, that a suitable alternative to providing fluid to a nozzle using a channel within the endoscope itself (see Figs.6A,6B, where fluid is transmitted to nozzle 41 through a channel 39 of the endoscope), is to provide an external outer lumen within a multilumen sheath (see sheath 9, with lumens 15, 16 and 17, Fig.2), wherein the endoscope (2c) is provided in an inner lumen (15, Figs.3,4) and the fluid is supplied to the nozzle (19, Figs.3,4) via an outer lumen (e.g. 16, Figs.2-4, [0046]).  Kendale further evidences, in the same field of endeavor, that there are multiple equivalent arrangements (e.g. Figs.6A-6K) to provide an outer lumen external to the lumen that accommodates the endoscope (as shown in Fig.6A, lumen 162e accommodates an endoscope, “endoscope lumen 162e”, [0320]), including affixing an outer lumen to the endoscope using a multilumen sheath (see lumens 162 extending through sheath 166 in Fig.6A, similar to that of 
As to claim 19, the cap is symmetric about an axis extending in a radial direction with respect to a central axis of the cap (as shown in Figs.2, 3, the proximal end of hood 1 is symmetric about axis L in Fig.3 and axis A-A’ in Fig.2 (axis L is same as origin of axes A-A’ and B-B’ of Fig.2)).
As to claim 20, the cap further comprises an inner lip at a distal end of the cap such that the endoscope may not translate distally past the lip (stopper unit 60, Fig.3, [0048]).

Allowable Subject Matter
Claims 3, 5, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Arguments
Applicant's arguments filed February 12, 2021 have been fully considered but they are not persuasive.
Although Applicant contends that independent claims 1, 10 and 18 were amended to incorporate the subject matter of claim 9, it is noted that not all subject matter of claim 9 (which was indicated as being allowable if written in independent form) was incorporated into the independent claims.  A rejection as set forth above addresses the claims as amended.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following show heat-shrink tubing for fixing tubes to endoscopes:
US 20070293726 A1	Goldfarb; Eric et al.
US 20100191052 A1	Surti; Vihar C. et al.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LEUBECKER whose telephone number is (571)272-4769.  The examiner can normally be reached on Generally, M-F, 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan T Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795